--------------------------------------------------------------------------------

 
Exhibit 10.1
 


Silicon Valley Bank 
Limited Waiver and
Amendment to Loan Documents


Borrower: Internap Network Services Corporation 
Date:  November 3, 2005


THIS LIMITED WAIVER AND AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is
entered into between Silicon Valley Bank (“Silicon”) and the borrower named
above (“Borrower”).
 
Silicon and Borrower agree to amend the Loan and Security Agreement between
them, dated October 21, 2002 (as otherwise amended, if at all, the “Loan
Agreement”), as follows, effective as of the date hereof. (Capitalized terms
used but not defined in this Amendment shall have the meanings set forth in the
Loan Agreement.)
 
1.    Waiver of Default. Borrower has advised Silicon that Borrower has failed
to comply with the Minimum Cash EBITDA Financial Covenant set forth in Section 5
of the Amended and Restated Schedule to Loan and Security Agreement entitled "5.
FINANCIAL COVENANTS (Section 5.1)" for the reporting period ending September 30,
2005 (the “Covenant Default”). Silicon and Borrower agree that the Borrower's
Covenant Default is hereby waived. It is understood by the parties hereto,
however, that such waiver does not constitute a waiver of any other provision or
term of the Loan Agreement or any related document, nor an agreement to waive in
the future this covenant or any other provision or term of the Loan Agreement or
any related document.
 
2.    Modified Maturity of Term Loan I. Notwithstanding anything to the contrary
in the Loan Agreement, the final payment of principal plus interest of Term Loan
I shall be due and payable on November 1, 2005.
 
3.    Fee. In consideration for Silicon entering into this Amendment, Borrower
shall concurrently pay Silicon a fee in the amount of $1,000, which shall be
non-refundable and in addition to all interest and other fees payable to Silicon
under the Loan Documents. Silicon is authorized to charge said fee to Borrower’s
loan account.
 
4.    Representations True. Borrower represents and warrants to Silicon that all
representations and warranties set forth in the Loan Agreement, as amended
hereby, are true and correct as of the date hereof.
 
5.    General Provisions. This Amendment, the Loan Agreement, any prior written
amendments to the Loan Agreement signed by Silicon and Borrower, and the other
written documents and agreements between Silicon and Borrower set forth in full
all of the representations and agreements of the parties with respect to the
subject matter hereof and
 


 
-1-

--------------------------------------------------------------------------------

 
 


Silicon Valley Bank
Amendment to Loan Documents

 

 
supersede all prior discussions, representations, agreements and under-standings
between the parties with respect to the subject hereof. Except as herein
expressly amended, all of the terms and provisions of the Loan Agreement, and
all other documents and agreements between Silicon and Borrower shall continue
in full force and effect and the same are hereby ratified and confirmed.
 
Borrower:
 
INTERNAP NETWORK SERVICES CORPORATION
 
 
By /s/ David Buckel
President or Vice President
 
By____________________________
Secretary or Ass't Secretary
Silicon:
 
SILICON VALLEY BANK
 
 
 
By /s/ J.C. Boyanton
Title VP
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-7-